Exhibit 10.1

 

GRAPHIC [g32731kki001.jpg]

 

December 16, 2013

 

SEVERANCE AND RELEASE AGREEMENT

 

This Severance and Release Agreement (the “Agreement”) is entered into by and
between Sameer Vuyyuru (“Employee”) and Semtech Corporation (“Semtech”)
regarding resolution, settlement and release of any disputes or waivable claims
Employee may have arising from or concerning the terms and conditions of
Employee’s employment by Semtech and any matters related to the termination of
Employee’s employment.

 

CONSIDERATION, REVOCATION PERIOD AND EFFECTIVE DATE

 

1.                                      Consult With An Attorney.  Employee
acknowledges that Employee has the opportunity, should Employee desire, to
consult with an attorney of Employee’s choice prior to executing this agreement.

 

2.                                      Consideration Period.  Employee has
twenty one (21) days from the date this Agreement was provided to Employee to
consider this Agreement and, if Employee desires, to sign it and return it to
Semtech at 200 Flynn Road, Camarillo CA 93012-8790, Attention: Sharon Faltemier,
Vice President of Human Resources (the “VP HR”).

 

3.                                      Revocation Period and Effective Date. 
Employee also acknowledges that if Employee signs this agreement, Employee may
revoke it up to seven (7) days after Employee signs it.  Employee further
acknowledges that, unless Employee revokes it within the applicable seven
(7) day period, the agreement will become binding, effective and irrevocable
(i.e. the “Effective Date”) when the seven (7) day revocation period expires. 
Employee may revoke this Agreement in the following manners, in which case
Employee will not receive the consideration described in this Agreement:

 

3.1                               By delivering to Semtech at the address
specified above, a written notice of revocation that is received on or before
the close of business (5:00 p.m. Pacific Daylight Time) on the 7th day after
Employee signs this Agreement; or

 

3.2                               By emailing the VP of HR, Sharon Faltemier, at
sfaltemier@semtech.com on or before the close of business (5:00 p.m. Pacific
Daylight Time) on the 7th day after Employee signs this Agreement.

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

In consideration of the respective promises, releases, and commitments stated in
this agreement, Employee and Semtech (collectively referred to as “the Parties”)
agree as follows:

 

1.                                      Release from
Responsibilities/Termination.  Effective as of the date of this letter
agreement, Employee has been relieved of Employee’s active duties and
responsibilities to and with Semtech as Senior Vice President, Advanced
Communications Product Group.   Employee’s employment with Semtech will end
effective January 1, 2014 (“Termination Date”).

 

2.                                      Consideration.  If Employee signs this
agreement and it becomes effective as noted above, Semtech will pay Employee a
lump sum in an amount of $217,500.00,  (the “Settlement Sum”), less applicable
federal and state withholdings.  Additionally, Semtech will pay for six
(6) months of COBRA if Employee elects COBRA continuation coverage on the
medical and/or dental and/or vision plans in which Employee is enrolled at
Employee’s Termination Date, for the months of February-July 2014.  Subject to
the following sentence, the Settlement Sum shall be paid to Employee by payroll
check within ten (10) business days following receipt by Semtech of this
Agreement signed by Employee, as long as the Agreement is not revoked pursuant
to the terms of the “Consideration and Revocation Period” section of this
Agreement.  In the event the total available period of time during which
Employee is entitled to consider, sign and revoke this Agreement spans two
calendar years (e.g. CY2013-CY2014), payment of the Settlement Sum will always
be made in the second (i.e., later) calendar year, regardless of when this
Agreement becomes effective.

 

3.                                      Stock Options.  If Employee has stock
options or other equity awards with vesting conditions, they will continue to
vest up to and including Employee’s Termination Date.  Any stock options or
other equity awards vested on or before Employee’s Termination Date may be
exercised or otherwise retained for value by Employee in accordance with the
terms and conditions of the stock option plan under which Employee was issued
stock options or other equity awards (the “Plan”).  Nothing in this Agreement in
any way supersedes, modifies, or amends any provision of Semtech’s equity award
plans.  Employee’s election to exercise options or otherwise take benefit of any
equity award, and all aspects and procedures governing administration of options
and equity awards, will be subject to and governed by the Plan.  In the event of
any inconsistency between this Agreement and the terms and conditions of the
Plan, the Plan shall prevail.

 

4.                                      Confidential Information.  Employee
agrees to continue to comply with the terms and conditions of any employee
confidentiality agreement previously entered into between Employee and Semtech.

 

5.                                      Access to Information; Return of
Property.   Employee agrees to provide Semtech, or assist Semtech in retrieving,
all information, records, or other materials belonging or relating to Semtech or
Employee’s services with Semtech, in whatever recorded or retrievable form,
which are or have been in Employee’s possession, custody or control in
connection with Employee’s employment by Semtech.  Employee agrees to return all
keys to Semtech files, desks, etc., in Employee’s possession, and disclose to
Semtech all computer or other electronic

 

2

--------------------------------------------------------------------------------


 

storage system passwords, access codes, or other electronic “keys.”  Employee
agrees that Employee will not remove from Semtech nor retain any document, file,
electronic record, or other item containing, in whole or in part, any
confidential or proprietary information of Semtech of which Employee gained
knowledge or to which Employee gained access during Employee’s employment. 
Employee further agrees that Employee will not reveal or disclose to any party
or person any of Semtech’s confidential or proprietary information, except as
may otherwise be required by law in connection with any action initiated or
pursued by authorized governmental authorities in connection with actions or
investigations against or involving the Company.   Employee agrees to continue
to comply with all third party nondisclosure agreements and obligations which
relate to or arise from any work or services performed by Employee while
employed by Semtech, which agreements relate to proprietary or confidential
information of others to which Employee had access or of which Employee became
knowledgeable during Employee’s employment.

 

Additionally, Employee agrees that Employee will not remove from Semtech nor
retain under Employee’s control, directly or indirectly, in whole or in part,
any software program, development tool, design aid, or any other item, asset, or
property owned, licensed, or utilized by Semtech.  Employee acknowledges that
Employee may be personally liable to the applicable owner for any misuse or
misappropriation by Employee of any such program, tool, aid, or item, to the
extent the owner claims for itself intellectual property or other rights in the
item.  Employee acknowledges that Employee has returned to Semtech any and all
such items which may have been previously used by Employee in any off site or
remote office or work location.

 

6.                                      Payment of Wages Due.  Employee agrees
that Semtech has paid all salary, wages,  commissions and any and all other
compensation and benefits due to Employee through Employee’s Termination Date,
other than accrued vacation, which will be paid on Employee’s Termination Date.

 

7.                                      Release of Waivable Claims.  Employee
agrees that the terms and conditions of this Agreement represent settlement in
full of all outstanding obligations and waivable claims that may be claimed to
be owed to Employee by Semtech.  In consideration of Semtech’s payments and
extension of other benefits as outlined above, Employee, on behalf of himself or
herself, and Employee’s respective heirs, executors, and assigns, hereby
releases Semtech and its affiliates and subsidiaries, and their respective
officers, directors, employees, investors, shareholders, administrators,
predecessor and successor corporations, and assigns, from, and agrees not to sue
or file any administrative action or charge concerning, any waivable claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that any of them may
possess arising from any omissions, acts or facts that have occurred up until
and including the Effective Date of this Agreement including, without
limitation:

 

(a)                                 any and all waivable claims relating to or
arising from Employee’s employment relationship with Semtech and the termination
of that relationship, including but not limited to the following:  (i) claims
that in any way relate to or arose during Employee’s employment with Semtech, or
the termination of that employment, such as claims for compensation, bonuses,
commissions, lost wages, vesting of stock options, relocation, moving,

 

3

--------------------------------------------------------------------------------


 

or temporary housing expenses, or unused sick pay; (ii) claims that in any way
relate to the design or administration of any employee benefit program;
(iii) claims that Employee has irrevocable or vested rights to severance or
similar benefits or to post-employment health or group insurance benefits not
arising by virtue of this Agreement; or (iv) any claims to attorneys’ fees or
other indemnities (such as under the Civil Rights Attorneys’ Fees Act), with
respect to claims Employee is releasing;

 

(b)                                 any and all waivable claims relating to, or
arising from, Employee’s right to purchase, or actual purchase of shares of
stock of Semtech;

 

(c)                                  any and all waivable claims for wrongful
discharge of employment; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; negligent
or intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; and defamation;

 

(d)                                 any and all waivable claims for violation of
the Age Discrimination of Employment Act;

 

(e)                                  any and all waivable claims arising out of
any other federal, state or local anti-discrimination laws (including statutes,
regulations, other administrative guidance, and common law doctrines),
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Equal Pay Act, the Americans With Disabilities Act; and the California Fair
Employment and Housing Act;

 

(f)                                   any and all waivable claims arising out of
any other federal or comparable state laws and regulations relating to
employment, such as the WARN Act, which requires that advance notice be given of
certain work force reductions; the Employee Retirement Income Security Act of
1974, which, among other things, protects employee benefits; the Fair Labor
Standards Act of 1938, which regulates wage and hour matters; the Family and
Medical Leave Act of 1993, which requires employers to provide leaves of absence
under certain circumstances; and any other federal or comparable state laws and
regulations relating to employment, such as veterans’ reemployment rights laws;
and

 

(g)                                  any and all waivable claims arising out of
any other laws and regulations, such as any laws providing workers’ compensation
benefits, mandating leaves of absence, restricting an employer’s right to
terminate employees, or otherwise regulating employment; any laws enforcing
express or implied employment contracts or requiring an employer to deal with
employees fairly or in good faith; any laws providing recourse for alleged
wrongful discharge, tort, physical or personal injury, emotional distress,
fraud, negligent misrepresentation, defamation, and similar or related claims;
any law, such as California Labor Code Section 200 et seq., relating to salary,
commission, compensation, benefits, and other matters; the California Workers’
Compensation Act; and any applicable California Industrial Welfare Commission
order.

 

4

--------------------------------------------------------------------------------


 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement.  Additionally, this release does not cover or result in any loss of
rights under any claim that cannot be waived or released as a matter of
applicable law.

 

In addition, the terms of this Agreement, including the release of claims, shall
not apply to any claims that may arise after this Agreement is executed by
Employee.

 

8.                                      Civil Code Section 1542.  Employee
acknowledges that Employee has had the opportunity to be advised by legal
counsel and is familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Being aware of this code section, Employee agrees to expressly waive any rights
Employee may have under Civil Code Section 1542, as well as under any other
statute or common law principles of similar effect as they pertain to the
released matters as stated in paragraph 7 above.  Employee acknowledges that
Employee may later discover facts different from or in addition to those facts
Employee now knows or believes to be true regarding the matters released or
described in this Agreement, and even so Employee agrees that the releases
contained in this Agreement shall remain effective in all respects
notwithstanding any later discovery of any different or additional facts. 
Employee assumes any and all risk of any mistake in connection with the facts
involved in the matters, disputes, or controversies released or described in
this Agreement or with regard to any facts now unknown to Employee relating
thereto.

 

9.                                      Other Proceedings.

 

9.1                               Employee will immediately dismiss (unless
expressly prohibited by law) any lawsuit, claim, charge, grievance or complaint
initiated individually by Employee against Semtech in relation to individual
claims or assertions of rights in favor of Employee in any forum, including
without limitation any local, state or federal agency or court, based upon
events occurring prior to the date Employee signs this Agreement.

 

9.2                               Employee agrees not to join or participate in
any way, including but not limited to participation as a witness, in any
litigation, arbitration or administrative action before any federal or state
agency, filed against Semtech, unless Employee is compelled by law to do so. 
Employee agrees not to provide any information or documents to any current or
former Semtech employee or contractor, or their attorneys or agents, without the
written consent of the Semtech VP HR.

 

5

--------------------------------------------------------------------------------


 

9.3                               Nothing in this Agreement prohibits Employee
from filing a charge, initiating or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission, the
Securities and Exchange Commission or a comparable state or local agency, or
from assisting any person or entity in the litigation of that person’s or
entity’s claims of employment discrimination.  However, by signing this
Agreement, to the maximum extent allowed by law Employee has waived the right to
personally recover compensatory or other monetary damages from Semtech in any
charge, complaint, or lawsuit filed against Semtech, and Employee has waived the
right to file a lawsuit against Semtech.

 

10.                               Confidentiality.  Each party to this Agreement
agrees to use its best efforts to maintain in confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration
offered by Semtech for this Agreement (hereinafter collectively referred to as
“Settlement Information”).  Each party to this Agreement agrees to take every
reasonable precaution to prevent disclosure of any Settlement Information to
third parties, and agrees that it will not publicize directly or indirectly any
Settlement Information. Each party agrees to take every precaution to disclose
Settlement Information only to those employees, directors, attorneys,
accountants, governmental entities, and family members who have a reasonable
need to know of such Settlement Information.

 

11.                               Full Disclosure and Ongoing Cooperation. 
Employee acknowledges that Employee has fully disclosed to the Company any
information or knowledge Employee has concerning any conduct (action or
inaction) involving the Company, any affiliate of the Company, or any director,
officer, employee, agent or representative of the Company ,that Employee has any
reason to believe or suspect may be unlawful, or in violation of any statute,
regulation, or other legal requirement.  Employee agrees that, if requested,
Employee will fully cooperate in effecting a smooth transition of Employee’s
responsibilities to others.  Employee also agrees to make himself or herself
available upon reasonable advance notice to meet with Semtech or its
representative to provide any facts or other information Employee may have
regarding any matter related to Employee’s duties while employed by Semtech.

 

12.                               Representation Regarding Medical Condition. 
Employee represents and warrants that Employee has suffered no work-related
injury or injuries while employed by Semtech which are not the subject of any
pending workers’ compensation claim.  Employee also represents and warrants that
there is no valid basis for Employee to file any other claim or claims for
workers’ compensation benefits.  The release provisions of this Agreement shall
not impact Employee’s entitlement to receive any workers’ compensation benefits
available to Employee in connection with any pending workers’ compensation
claim.

 

13.                               No Disparagement.  Each party to this
Agreement agrees that the party will use its best efforts not to engage in any
form of criticism, defamation, slander, or disparagement of anyone released
under this Agreement.  In addition, each party to this Agreement agrees not to
engage in any conduct that seeks to interfere with the contracts and
relationships (e.g. customers, employees, suppliers, etc.) of the other and not
to incur any expenses, obligations, or liabilities on the other’s behalf.

 

6

--------------------------------------------------------------------------------


 

14.                               Non-Solicitation.  Employee agrees that for a
period of twelve months following Employee’s Termination Date, Employee shall
not induce or solicit, or attempt to induce or solicit, or cause any other
person, business or entity to induce or solicit, any person who at the time of
such inducement or solicitation is an employee of Semtech, to perform work or
services for any other person or entity other than Semtech.  Employee further
agrees not to solicit, offer to employ or retain, or aid another in inducing or
soliciting any then current employee of Semtech to perform work or services for
any third party.

 

15.                               No Admission of Liability.  No action taken by
the Parties hereto, or either of them, either previously or in connection with
this Agreement will be considered (a) an admission of the truth or falsity of
any claims previously made, or  (b) an acknowledgment or admission by either
Party of any fault or liability whatsoever to the other Party or to any third
party.

 

16.                               Authority.  Semtech represents and warrants
that the undersigned has the authority to act on behalf of Semtech and to bind
Semtech and all who may claim through it to the terms and conditions of this
Agreement.  Employee represents and warrants that Employee has the capacity to
act on Employee’s own behalf and on behalf of all who might claim through
Employee to bind them to the terms and conditions of this Agreement. Each Party
warrants and represents that there are no liens or claims of lien or assignments
in law or equity or otherwise of or against any of the claims or causes of
action released herein.

 

17.                               No Representations.  Each Party acknowledges
that in deciding to sign this Agreement, it has not relied upon any
representations or statements that are not specifically set forth in this
Agreement.

 

18.                               Severability.  In the event that any provision
of this Agreement becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Agreement shall continue in full force
and effect without said provision.

 

19.                               Entire Agreement.  This Agreement represents
the entire agreement and understanding between Semtech and Employee concerning
Employee’s employment with and separation from Semtech, and supersedes and
replaces any and all prior agreements and understandings concerning Employee’s
relationship with Semtech and Employee’s compensation by Semtech, except that
the terms and conditions of any agreement regarding confidentiality of company
information previously entered into between Employee and Semtech shall remain in
full force and effect.

 

20.                               No Oral Modification.  This Agreement may only
be amended in writing, signed by Employee and an officer of Semtech holding a
title of Senior Vice President or above.

 

21.                               Governing Law/Enforcement.  This Agreement
shall be governed by the laws of the State of California regardless of where the
Agreement is executed by Employee or Semtech and regardless of the location at
which Employee was hired or performed services as a Semtech employee.  In the
event either party initiates legal action seeking enforcement of or compliance
with the terms and conditions of this Agreement, the prevailing party in any
such legal action

 

7

--------------------------------------------------------------------------------


 

will be entitled, in addition to any other rights and remedies it may have, to
reimbursement for its expenses, including court costs and reasonable attorney
and consultant fees.

 

22.                               Effective Date.  This Agreement is effective
seven days after it has been signed by both Parties, unless otherwise revoked by
Employee within the seven (7) day revocation period that begins on the date
Employee signs the Agreement.  This Agreement will be void, and the offer
extended hereby will no longer be available, if Employee has not signed and
returned this Agreement to Semtech within the time period set forth on the
“Consideration and Revocation Period” section of this Agreement.

 

23.                               Counterparts.  This Agreement may be executed
in counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

 

24.                               Voluntary Execution of Agreement.  Each Party
acknowledges that it has executed this Agreement voluntarily and without any
duress or undue influence. Each Party further acknowledges that:

 

(a)                                 It has read this Agreement;

 

(b)                                 It has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of its own choice
or that it has voluntarily declined to seek such counsel;

 

(c)                                  It understands the terms and consequences
of this Agreement and of the releases it contains;

 

(d)                                 It is fully aware of the legal and binding
effect of this Agreement.

 

 

SEMTECH CORPORATION

EMPLOYEE

 

 

 

 

/s/ Sharon Faltemier

 

/s/ Sameer Vuyyuru

Sharon Faltemier

 

Sameer Vuyyuru

Vice President Human Resources

 

 

 

 

 

 

 

 

Date: January 7, 2014

 

Date: December 18, 2013

 

8

--------------------------------------------------------------------------------